Citation Nr: 1016042	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-17 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for earaches, 
headaches, and vertigo.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of fragment wounds, left ear and face.

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

5.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).






ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in April 2007, the Veteran indicated he wanted to 
have a hearing before the Board.  However, in a VA Form 9, 
received in August 2007, the Veteran indicated he did not 
want a hearing before the Board.  Thus, the Board finds that 
there is no hearing request pending at this time.

In a November 2007 decision, the Board denied the claims at 
issue.  The Veteran appealed these matters to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2009 Memorandum Decision, the Court vacated the 
Board's November 2007 decision, and remanded the case to the 
Board for further proceedings consistent with the Court's 
Decision.  

It is noted that the Court decision discussed defects in the 
consideration of issues 4-6 on the title page.  As such, much 
or the prior decision as to the other issues will be set out 
much as it was in the November 2007 decision.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is a lack of competent evidence of current 
earaches, chronic headaches, or chronic vertigo and no 
competent evidence that such pathology currently objectively 
exists.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum rating 
authorized under Diagnostic Code 6260.

4.  Fragment wounds, left ear and face are manifested by no 
disfigurement.

5.  Audiometric testing has revealed, at worst, level I 
hearing acuity in the right ear and in the left ear. 

6.  Post-traumatic stress disorder is manifested by 
difficulty sleeping, nightmares, flashbacks, hypervigilance, 
and difficulty in establishing and maintaining effective 
relationships.

7.  Service connection is currently in effect for PTSD, 
evaluated as 30 percent disabling, tinnitus, evaluated as 10 
percent disabling, fragment wounds, left ear and face, 
evaluated as 10 percent disabling, and bilateral hearing 
loss, evaluated an noncompensable.  The Veteran's combined 
evaluation for compensation is 40 percent.

8.  The Veteran reportedly last worked as a Merchant Marine 
in approximately 1979.

9.  The Veteran's service-connected disabilities are not 
shown to render the Veteran unable to obtain and retain all 
kinds of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Earaches, headaches, and vertigo were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for fragment wounds, left ear and face, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2009).

4.  The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321, 3.350, 3.385, 4.1, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2009). 

5.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

6.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The issues on appeal stem from multiple rating decisions, so 
there are multiple VCAA letters.  In July 2003, June 2004, 
and June 2005 letters, the RO provided notice to the Veteran 
regarding what was needed to substantiate the Veteran's 
claims at issue, what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  The March 2006 letter informed the Veteran of how 
disability evaluations and effective dates are assigned 
consistent with Dingess/Hartman.  After issuance of the above 
letters, and providing the Veteran and his then 
representative additional opportunity to respond, the RO 
readjudicated the issues on appeal in October 2006, January 
2007, and July 2007 SSOCs.  Hence, the Veteran is not shown 
to be prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matters on appeal. 
Pertinent medical evidence of record includes VA treatment 
records and the records relied upon the by Social Security 
Administration in awarding the Veteran benefits. The Veteran 
has submitted private medical records.  VA has provided the 
Veteran with examinations in connection with his claims for 
increase, which includes the claim for entitlement to a TDIU.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran as 
well as by his attorney, on his behalf.

VA has not provided the veteran with examinations in 
connection with his claims for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on these claims.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  Id. at 
(d)(2)(A)-(C); see also 38 C.F.R. § 3.159(c)(4) (2007).  

Here, the veteran has not brought forth competent evidence of 
either persistent or recurrent symptoms of earaches, 
headaches, and vertigo, nor has he brought forth competent 
evidence of current disabilities associated with these 
symptoms.  As to the claim for service connection for 
earaches and headaches, the veteran is unclear as to when he 
developed these symptoms.  See statement received by veteran 
in February 2005 and VA Form 21-4138, Statement in Support of 
Claim, received December 2005.  Nevertheless, neither he nor 
a medical professional have established recurrent symptoms or 
a disability associated with these symptoms.  As to the claim 
for service connection for vertigo, in a June 2005 VA 
examination report, the examiner indicated that the veteran 
claimed he had developed vertigo after the in-service 
explosion (that occurred in Vietnam, which caused his 
service-connected hearing loss, tinnitus, and fragment 
wounds).  This statement does not provide evidence of 
"persistent or recurrent symptoms."  Prior to this 
examination, the veteran had denied having vertigo and, 
therefore, the Board accords the veteran's June 2005 report 
little probative value.  Additionally, no medical 
professional has entered a diagnosis of vertigo.  Because the 
veteran has not fulfilled one of the criteria necessary for 
an examination to be required, VA was not obligated to 
provide examinations in connection with his claims for 
service connection.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

The veteran received fragment wounds to his face and left ear 
in December 1965 as a result of hostile action.  The veteran 
states that he developed earaches, headaches, and vertigo as 
a result of this injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for earaches, headaches, and 
vertigo.  The veteran is competent to state that he developed 
ear pain, headaches, and dizziness while in service, as they 
are symptoms observable to a lay person.  Additionally, he is 
making this statement in connection with having engaged in 
combat, which accords his statement heightened probative 
value.  See 38 U.S.C.A. § 1154(b) (West 2002).  However, the 
preponderance of the evidence is against a finding that the 
veteran currently has earaches, headaches, and vertigo, to 
include any evidence of continuity of symptomatology.  
Specifically, the veteran has undergone VA examinations 
throughout the years since his discharge from service, and 
such symptoms were not reported by the veteran until decades 
after his discharge from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  For example, a September 1970 VA examination 
report shows that the veteran specifically denied vertigo.  
He described having only tinnitus as a result of the 
explosion.  The examiner examined the veteran's ears, and 
there was no fluid or inflammation.  His ears were determined 
to be normal.  An April 1985 VA examination report shows that 
the veteran's ears were normal.  A March 1987 VA examination 
report shows that the ear canals were clear.  The first time 
the veteran reported pain in his head was in July 1998, when 
examined by VA.  Even then, the examiner did not enter a 
diagnosis of headaches.  In January 2003, the veteran denied 
dizziness.  A July 2003 VA examination report shows that he 
had no ear infection at that time.  The first time the 
veteran reported vertigo was at a June 2005 VA examination.  
The examiner did not diagnose the veteran with vertigo but 
recommended additional testing should the veteran's dizziness 
continue.  The examiner noted the veteran had no ear 
infection at that time.

Thus, the evidence of record fails to show that the veteran 
has been diagnosed with continuing disabilities associated 
with his complaints of earaches, headaches, and vertigo, and, 
in fact, the evidence of record establishes that he does not 
have earaches, as every examiner who examined the veteran's 
ears found no infection at that time.  While the veteran is 
competent to state that he has ear pain, headaches, and 
dizziness (as stated above), he is not competent to state 
that he has current disabilities associated with these 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  What is lacking is competent evidence that the 
veteran has current disabilities associated with earaches, 
headaches, and vertigo.  Without competent evidence of 
current diagnoses of earaches, headaches, or vertigo, service 
connection cannot be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There 
is no competent evidence in the record to refute the medical 
findings of no current disabilities.  Significantly, it is 
hard to believe that appellant would have had these 
complaints since service, and not have reported them during 
the various examinations, or sought treatment specifically 
for them over the years.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for earaches, headaches, and vertigo, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.

III.  Increased ratings

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Board notes that since the Court found that the VA 
examinations provided to the Veteran for evaluation of his 
bilateral hearing loss and PTSD were adequate for rating 
purposes and no error was found in the Board's prior 
analysis, the decision below is therefore similar to that in 
the Board's November 2007 decision.  Moreover, no particular 
problem was found with the discussions of tinnitus and facial 
scarring, so they will be considered below much as they were 
in the 2007 decision.

A.  Tinnitus

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  

The veteran's service-connected tinnitus is evaluated as 
10 percent disabling, which is the maximum schedular rating 
available for such disability.  See 38 C.F.R. §4.87, 
Diagnostic Code 6260.  As there is no legal basis upon which 
to award separate schedular evaluations for tinnitus in each 
ear, the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994); see also Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).  

B.  Fragment wounds, left ear and face

The veteran claims that he warrants a higher evaluation for 
the fragment wounds he sustained to his left ear and face 
from the explosion that occurred while in Vietnam.  

The service-connected disability is evaluated under 
Diagnostic Code 7800, which pertains to disfigurement of the 
head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  It provides that an evaluation of 10 percent is 
warranted for disability of the skin of the head, face, or 
neck with one characteristic of disfigurement.  An evaluation 
of 30 percent requires disability of the skin of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips) or with two or three 
characteristics of disfigurement.  Id.  

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in 
length. 
Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
Surface contour of scar elevated or 
depressed on palpation. 
Scar adherent to underlying tissue. 
Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2009).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Id. at Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.  Under 
Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 1. 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for  fragment wounds, 
left ear and face.  The evidence of record shows the scars 
from the wounds are hardly detectable and do not meet the 
criteria for the 30 percent evaluation.  The scar on the left 
forehead was described as "barely perceptible" in a June 
2005 VA examination report.  It was 2 centimeters by 
1 centimeter.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  In a February 2007 VA 
examination report, the examiner stated that no scar was 
present, and there was no gross distortion of the face, 
except for a slight protrusion of the left postauricular area 
and some tenderness over the left postauricular area.  This 
examiner concluded there was no pathology associated with the 
service-connected fragment wounds.

The evidence does not show evidence of disfigurement of the 
head, face, or neck with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features; with two or three characteristics of 
disfigurement to warrant a 30 percent evaluation.  One 
examiner determined that there was no pathology associated 
with the in-service injury.  A rating in excess of 10 percent 
is not warranted under Diagnostic Code 7800.  The evidence 
also does not show that the residual scarring is superficial 
and unstable or superficial and painful to warrant a possible 
separate 10 percent evaluation under Diagnostic Codes 7803 
and 7804.  While the examiner stated in the February 2007 
examination report that the side of the veteran's face was 
tender, he could not find a visible scar, and thus there is a 
lack of evidence of a scar that is painful.  

The Board is aware that the veteran feels he warrants a 
higher evaluation, as he sustained this injury from an 
explosion while in Vietnam.  The Board has considered his 
complaints, but has accorded more probative value to the 
clinical findings made by professionals in the VA examination 
reports regarding the severity of the veteran's skin 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for this scarring, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 



C.  Bilateral hearing loss

The RO has assigned a noncompensable disability rating for 
the Veteran's bilateral hearing loss in accordance with the 
criteria set forth under 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic  
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and  
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Exceptional patterns of hearing impairment are evaluated 
under 38 C.F.R. § 4.86 (2009).

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either  
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa,  
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

As noted above, under VA rating criteria, an adequate 
evaluation of impairment of hearing acuity rests upon the 
results of controlled speech discrimination tests, together 
with tests of the average hearing threshold levels at certain  
specified frequencies.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2009).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Audiometric testing performed in June 2005 revealed that pure 
tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
10
15
35
30
22.5
LEFT
10
15
35
30
22.5

The Veteran's speech discrimination score on the Maryland CNC 
word list was 100 percent in the right ear and 100 percent in 
the left ear.  In an accompanying letter, K. Pasquale, M.D. 
stated that the Veteran had hearing loss in the low and high 
frequencies, bilaterally, and that he should utilize hearing 
protection in loud noisy environments.  

Audiometric testing performed in February 2007 revealed that 
pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
25
30
30
25
LEFT
30
35
30
35
33

The Veteran's speech discrimination score on the Maryland CNC 
word list was 96 percent in the right ear and 96 percent in 
the left ear.  The examiner noted that the functional 
impairment is some difficulty hearing speech.  The diagnosis 
was that the Veteran has a sensorineural hearing problem.  
The examiner commented that the Veteran is a candidate for 
left ear amplifications.  

Applying the method for evaluating hearing loss to the 
results of the Veteran's audiological evaluations, the June 
2005 audiometric evaluation reveals Level I hearing acuity in 
the right ear, and Level I hearing acuity in the left ear, 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 0 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  
The February 2007 audiometric evaluation reveals Level I 
hearing acuity in the right ear, and Level I hearing acuity 
in the left ear, based on application of the reported 
findings to Table VI.  Application of these findings to Table 
VII corresponds to a 0 percent rating.  The Board points out 
that none of the pure tone thresholds recorded in any of the 
VA examinations reflect exceptional hearing impairment, and 
thus 38 C.F.R. § 4.86(a) is not for application.

The above analysis reflects that the Veteran is properly 
receiving a noncompensable rating based on findings from the 
June 2005 and February 2007 VA audiometric testing results, 
which revealed that the combination of the pure tone 
threshold averages and speech recognition tests warranted a 0 
percent rating under the applicable tables.  The Board in no 
way discounts the difficulties that the Veteran experiences 
as a result of his bilateral hearing loss.  However, it must 
be emphasized, as indicated above, that disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric evaluations; the 
Board has no discretion in the matter.  See Lendenmann, 3 
Vet. App. at 349.  In other words, the Board is bound by law 
to apply VA's rating schedule based on the Veteran's  
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Accordingly, because the audiological evaluations do not show 
that the Veteran warrants a compensable evaluation, there is 
no basis for staged rating, pursuant to Hart, and the claim 
for a higher rating must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the- doubt doctrine; however, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  It is not shown 
that there is any significant impairment in his daily life or 
any employment such as to warrant a compensable evaluation.

D.  PTSD

The Veteran asserts that the service-connected post-traumatic 
stress disorder warrants an evaluation in excess of 30 
percent.

As noted above, the Veteran is currently assigned a 30 
percent disability rating for PTSD pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2009).

The Board notes that symptoms noted in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in 
DSM- IV.

In a July 2003 and August 2004 psychiatric evaluation 
reports, the examiner stated that the Veteran's speech was 
normal, although his thoughts were described as "somewhat 
tangential."  In an April 2007 VA psychiatric evaluation 
report, the examiner stated the Veteran's speech and thoughts 
were goal directed, and there was no impairment in thought 
processes.  In all three psychiatric evaluations reports, the 
examiner noted the Veteran was alert and oriented.  The 
clinical findings and the Veteran's submissions throughout 
the appeal period show a person who can articulate his 
feelings and symptoms.  In the April 2007 evaluation report, 
the examiner stated the Veteran had good judgment and 
insight.

The Veteran has denied having any panic attacks.  There is no 
evidence that the Veteran has difficulty in understanding 
complex commands.  He has consistently denied having suicidal 
ideation, homicidal ideation, hallucinations, and delusions. 
While he has disturbances in motivation and mood, he is able 
to function satisfactorily.  The Veteran reported that he has 
three children, and while he has no contact with his two 
sons, his daughter had moved to the area and he was 
attempting to generate a relationship with her.  His hygiene 
has been described as good.

The Veteran is being seen by a private physician for post- 
traumatic stress disorder, who wrote a statement in March 
2004, stating that the Veteran was "disabled to work in any 
capacity."  This physician did not elaborate what he meant by 
this statement.  Even if he was stating that the Veteran 
could not work due to post-traumatic stress disorder, the 
Board finds that the preponderance of the evidence is against 
such finding.  In the April 2007 VA psychiatric evaluation 
report, the examiner noted that the Veteran begrudgingly 
admitted that he was capable of performing work from a mental 
health point of view.  There is ample evidence in the claims 
file that the Veteran has not worked since approximately 1979 
due to back and bilateral leg disabilities.  These are the 
disabilities upon which the Social Security Administration 
awarded him disability benefits. The Veteran only alleged the 
inability to work due to post-traumatic stress disorder once 
he was awarded service connection for such disability.  Prior 
to that time, he had consistently sought pension benefits for 
the back and leg disabilities, claiming that those were the 
disabilities that caused him to be unemployable.

After carefully reviewing the evidence of record, the Board 
finds at no point during this appeal has the Veteran's PTSD 
symptomatology met the criteria for a rating in excess of 30 
percent.  As noted above, the assignment of the next higher 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity.  
However, the Veteran has not been found to have symptoms of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or other symptoms that are 
characteristic of a 50 percent rating.

The Board also points out that none of the GAF scores 
assigned provide a basis for assignment of any higher 
disability rating for the Veteran's PTSD.  The Veteran has 
been assigned GAF scores of 50 and 60 by VA examiners.  
According to DSM-IV, GAF scores ranging from 41 to 50 are 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). GAF 
scores ranging from 51 to 60 are indicative  of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  The Board finds that 
that these GAF scores are consistent with the above reported 
symptomatology and, thus, are also consistent with no greater 
impairment than that contemplated by the 30 percent rating 
assigned. 

The Board is aware that a GAF score of 50 can support the 
Veteran's claim for a rating in excess of 30 percent for PTSD 
if his symptoms are consistent with such rating.  However, 
the criteria described under the 50 percent evaluation 
indicate a more serious disability than the Veteran has.  The 
Veteran has complained of flashbacks and nightmares.  He has 
stated he avoids socializing with people to some extent.  
Apparently, he used to abuse alcohol and drugs, and is now 
alcohol and drug free.  He is oriented in all spheres.  Thus, 
the Veteran's actual symptoms are consistent with no greater 
impairment than that contemplated by the current 30 percent 
rating assigned.

For all the foregoing reasons, the Board finds that the 30 
percent rating currently assigned for the Veteran's PTSD 
represents the maximum rating assignable for the Veteran's 
psychiatric disability.  As such, there is no basis for 
staged rating, pursuant to Hart, and the claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of- 
the- doubt doctrine; however, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

E.  Extra-schedular consideration

Additionally, the Board finds that at no point during the 
appeal period has the Veteran's bilateral hearing loss or 
PTSD been shown to be so exceptional or unusual as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC  
6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Significantly, there is no medical indication or argument 
that the applicable criteria are otherwise inadequate to rate 
the disability. 
The Board notes that the June 2005 VA audiology examiner 
reported that the Veteran should utilize hearing protection 
in loud noisy environments.  The February 2007 VA audiology 
examiner determined that the functional impairment is some 
difficulty hearing speech.  See e.g., Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007) (in view of potential 
entitlement to extraschedular rating the examiner should 
describe effect of hearing loss on occupational functioning 
and daily activities).  With regard to PTSD, the April 2007 
VA psychiatric examination report reflects that the Veteran 
stated he was capable of performing work from a mental health 
point of view.  The April 2007 VA examiner also discussed the 
Veteran's work history, noting that fact that it was physical 
disabilities, and not mental disabilities, that prevented the 
Veteran from working.  While the April 2007 psychiatric VA 
examiner noted that the Veteran's symptoms caused some 
impairment in his social and occupational functioning, such 
finding is consistent with the schedular criteria for rating 
the Veteran's service-connected PTSD. 

Moreover, no evidence suggesting marked interference with 
employment (beyond that anticipated in the schedular rating 
criteria) and frequent hospitalizations as a result of the 
Veteran's service-connected bilateral hearing loss and PTSD 
has been submitted.  Thus, the threshold requirement for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2009).  In exceptional circumstances, where the Veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2009).

In this case, the Veteran contends that he is unable to 
maintain substantially gainful employment due to his service- 
connected disabilities.  Service connection is currently in 
effect for PTSD, evaluated as 30 percent disabling, tinnitus, 
evaluated as 10 percent disabling, fragment wounds, left ear 
and face, evaluated as 10 percent disabling, and bilateral 
hearing loss, evaluated an noncompensable.  The Veteran's 
combined evaluation for compensation is 40 percent.  

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU.
 
However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. § 4.16(b)).  Hence, consideration of whether the 
Veteran is, in fact, unemployable, is still necessary in this 
case.

The central inquiry is "whether the Veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2009); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In light of the above, the Board finds that the preponderance 
of the evidence is against a finding that the Veteran is 
unable to secure and follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Much of the Veteran's difficulty in being able to work has 
been attributed to post-service non- service-connected 
injuries to his low back and knees.  Records from the Social 
Security Administration show that the Veteran was found 
unable to work due to low back and knee disabilities.  
Multiple physicians have stated that the Veteran cannot work, 
at least conduct manual work, due to these disabilities.  
While the April 2007 psychiatric VA examiner noted that the 
Veteran's PTSD symptoms caused some impairment in his social 
and occupational functioning, the Board does not find that 
such statement establishes that the Veteran's service-
connected disabilities prevent him from obtaining and 
sustaining employment.  Moreover, the April 2007 VA examiner 
specifically discussed the Veteran's work history, noting 
that fact that it was the Veteran's physical disabilities, 
and not mental disabilites, that prevented the Veteran from 
working.  

While the Board has considered the Veteran's assertions in 
this appeal, none of the competent medical evidence indicates 
that Veteran's service-connected disabilities render him 
unable to obtain or retain substantially gainful employment; 
therefore, the Board must conclude that the criteria for 
invoking the procedures of 38 C.F.R. 4.16 (b), for assignment 
of a TDIU, on an extra-schedular basis, are not met.  While 
the record does show that the Veteran has not been employed 
since 1979, as concluded above, there simply is no competent 
evidence or opinion that the Veteran is unemployable due his 
to service-connected disabilities.


ORDER

Service connection for earaches, headaches, and vertigo is 
denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 10 percent for residuals of 
fragment wounds of the left ear and face is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.

A rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


